DETAILED ACTION
This Office Action is in response to the application 16/509,949 filed on July 12th, 2019.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-20 are pending and herein considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 07/12/2019, is in compliance with the provisions of 37 CRR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claim(s) 1-4, 8-12 and 15-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dao et al. (Dao), U.S. Pub. Number 2019/0191330.
Regarding claim 1; Dao discloses a computer implemented method for managing anonymous network connections, the method comprising:
providing, by one or more computer systems, anonymous authentication credentials to a plurality of devices in a hierarchical network (pars. 0051 & 0092; processing of credentials, location management and subscription management; CN aggregated tunnel information: UPF Address, and UL Tunnel Endpoint Identifier (TEID) if the SMF 92 is in charge of generating UL TEID.);
registering, by the one or more computer systems, a first set of devices of the plurality of devices with a first data aggregator (par. 0195; UE performs registration procedure.);
determining, by the one or more computer systems, that the first set of devices registered with the first data aggregator numbers less than a first threshold value (pars. 0075 & 0197; the SMF sends to UP network function the PDU aggregation criteria; the load of a network function is above a threshold, the packet aggregation will be performed.);
in response to the determining, registering, by the one or more computer systems, the first set of devices with a second data aggregator, wherein the second data aggregator is upstream from the first data aggregator in the hierarchical network (par. 0270; the UPF sends N4 Aggregated Tunnel Establishment Response 1202b to the SMF to confirm the establishment of aggregated tunnel in the UPF.); and
(par. 0525; the aggregation criteria is associated with a destination address of the PDUs, and the PDUs to be aggregated in the aggregated PDU have a common destination address.).
Regarding claim 2; Dao discloses the computer implemented method according to claim 1, further comprising: determining, by the one or more computer systems, that a second set of devices registered with the second data aggregator exceeds a second threshold value (par. 0128; load of network function: if the load of a network function is above a threshold, the packet aggregation will be performed.); and registering at least a portion of the second set of devices with the first data aggregator (par. 0195; the UE registers to the CN.); wherein registering at least a portion of the second set of devices with the first data aggregator causes data from the portion of the second set of devices to be received at the first data aggregator (par. 0196; perform registration procedure, the AMF obtains the UE group information from the UDM.).
Regarding claim 3; Dao discloses the computer implemented method according to claim 1, wherein the authentication credentials relate to at least one of a location and a device class (par. 0227; the UDF performs packet classification based on Service Data Flow (SDF) template.).
Regarding claim 4; Dao discloses the computer implemented method according to claim 1, wherein the second data aggregator covers a larger geographic area than the first data aggregator (par. 0195; the AMF is selected to serve all the IoT devices of a UE group in a geographical area.)
Regarding claims 8-12; Claims 8-12 are directed to computer program product which have similar scope as claims 1-4. Therefore, claims 8-12 remain un-patentable for the same reasons.
Regarding claims 15-18; Claims 15-18 are directed to system which have similar scope as claims 1-4. Therefore, claims 15-18 remain un-patentable for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 5-7, 13-14 and 19-20 are rejected under 35 U.S.C 103(a) as being unpatentable over Dao et al. (Dao), U.S. Pub. Number 2019/0191330, in view of Shah et al. (Shah), U.S. Pub. Number 2016/0087957.
Regarding claim 5; Dao discloses the computer implemented method according to claim 1.
Dao fails to explicitly disclose ceasing to send updated aggregation population data from the first data aggregator; sending valid aggregation population data from a new data aggregator; and receiving data at the new data aggregator.
However, in the same field of endeavor, Shah discloses multi-factor authentication to achieve required authentication assurance level comprising: ceasing to send updated aggregation population data from the first data aggregator; sending valid aggregation population data from a new data aggregator; and receiving data at the new data aggregator (Shah: par. 0225; fig. 21; the MFAS contains operations to connect to the LDAP and fetch user information based on a user ID from the LDAP; the UE is using a regular browser may hit relying party’s URL and enter his or her OpenID identifier; the replying party triggers the MFAS to execute the OpenID protocol based on the OpenID identifier; A DB40 Operations module on the MFAS may populate user profile information that is fetched from LDAP.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Shah into the method and system of Dao comprising ceasing to send updated aggregation population data from the first data aggregator; sending valid aggregation population data from a new data aggregator; and receiving data at the new data aggregator for strengthen the authentication of a user (Shah: par. 0003).
Regarding claim 6; Dao discloses the computer implemented method according to claim 1.
Dao fails to explicitly disclose providing, by the one or more computer systems, a registry of session tokens associated with the plurality of devices, wherein the registry includes individual device identifiers encrypted using a public key.
However, in the same field of endeavor, Shah discloses multi-factor authentication to achieve required authentication assurance level comprising: providing, by the one or more computer systems, a registry of session tokens associated with the plurality of devices, wherein the registry includes individual device identifiers encrypted using a public key (Shah: par. 0236; a request may be encrypted using an application key (Ka).).
before the effective filing date of the claimed invention to combine the teaching of Shah into the method and system of Dao comprising providing, by the one or more computer systems, a registry of session tokens associated with the plurality of devices, wherein the registry includes individual device identifiers encrypted using a public key for strengthen the authentication of a user (Shah: par. 0003).
Regarding claim 7; Dao discloses the computer implemented method according to claim 1.
Dao fails to explicitly disclose registering, by the one or more computer systems, devices at each level of a hierarchy.
However, in the same field of endeavor, Shah discloses multi-factor authentication to achieve required authentication assurance level comprising: registering, by the one or more computer systems, devices at each level of a hierarchy (Shah: par. 0235; a registration/signup page for the user to register with PWD.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Shah into the method and system of Dao comprising registering, by the one or more computer systems, devices at each level of a hierarchy for strengthen the authentication of a user (Shah: par. 0003).
Regarding claims 13-14
Regarding claims 19-20; Claims 19-20 are directed to system of claim 15 which have similar scope as claims 5-7. Therefore, claims 19-20 remain un-patentable for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOI V LE whose telephone number is (571)270-5087.  The examiner can normally be reached on 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or 



/KHOI V LE/
Primary Examiner, Art Unit 2436